DECISION
The application of the above-named defendant for a review of the entence of 10 years for Lewd & Lascivious Acts Committed Upon a Child, imposed on January 23, 1973, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and hereby is reduced to a term of six (6) years.
We wish to thank Mr. Joseph Sabo, Attorney at Law, for his assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Peter G. Meloy.